Wilde J.
delivered the opinion of the Court. .Upon the *294facts agreed, the plaintiff claims to recover of the defendant a certain sum of money by him paid to one Williams, on a paroi agreement for the sale of land, and for his labor on the land after the agreement. But as the money was paid at the request of Williams, and to his use, the plaintiff’s remedy is against him, and not against the defendant. The contract was made by Williams, and he might have fulfilled it, if he had redeemed the land of the defendant, as he had a right to do. The defendant’s consent to this contract is not binding on him, nor can he be liable to repay the money paid to the use of Williams. Williams being liable, any promise by the defendant to pay would be collateral and not binding on him. No such promise however can be implied from the facts agreed.
In regard to the labor, as that was done with the knowledge of the defendant, he might be liable if he had any right of possession at the time when the labor was performed. But the right of possession was in Williams, and he alone, if any one, is liable for this part of the plaintiff’s claim.

Judgment for the defendant.